DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-19 are allowed.
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding independent claims 1 and 13-19, the closest prior art (Vuylsteke, Yanagida, Furukawa, Kawamura ‘828, Kawamura ‘’948, and Buytaert) does not teach or suggest the claimed invention having “a display control unit configured to, in a case where the radiographic image meets a pre-determined standard, display a first image generated from the reduced images on a display unit, and in a case where the radiographic image does not meet the pre-determined standard, display on the display unit a second image generated from more reduced images than the reduced images from which the first image is generated, wherein the pre-determined standard is met when at least one of following conditions is satisfied: (a) a body movement is not detected from the radiographic image, (b) a particular part in the radiographic image is not missing, and (c) an amount of emitted radiation detected from the radiographic .
 	
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/VAN D HUYNH/Primary Examiner, Art Unit 2665